Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner has discovered a reference which discloses a control system for a hydraulic pitch system (hydraulic actuator) that also features the ability to sense a fault occurring event in the hydraulic system based of multiple inputs (pressure, pitch angle, and pitch speed). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 5-7,  are rejected under 35 U.S.C. 103 as being unpatentable over  Tautz et al., U.S. Patent 8,301,276 (hereinafter “Tautz”) in view of Bredau, European Patent Publication EP 1812718 (hereinafter “Bredau”) in further view of Sloth et al., Robust and Fault-Tolerant Linear Parameter-varying Control of Wind Turbines (hereinafter “Sloth”).
In Reference to Claim 1, 6, 7: 
Tautz discloses an arrangement between a first and method between a first and second section of a hydraulic cylinder comprising: 
a movable piston (3) is arranged between the first section (5A) and the second section (5B) in a way that the movable piston (3) changes its position (s) between the  first section (5A) and the second section (5B) dependent on a difference between a first force, which acts at the first section (5A) on a first cross sectional area (4A) of the movable piston (3), and a second force, which acts at the second section (5B) on a second cross sectional area (4B) of the movable piston (3); wherein the first section (5A) comprises hydraulic oil with a predefined first pressure (PA), is calculated based on this pressure (PA) and based on the first area (4A), wherein the second section (5B) comprises hydraulic oil with a predefined second pressure (PB), while the second force is calculated based on the this pressure (PB) and based on the second area (4B); wherein the first section (5A) is connected with a remote controlled first valve (7); wherein a sensor (not illustrated but depicted as inputs going into control 19’ in Figure 4) is coupled with the movable piston (3) in a way that any change in its position (s) is detected, while the change of the position results from the difference of forces resulting alignment of the first pressure (PA) to the second pressure (PB) and wherein the sensor (not illustrated but depicted as inputs going into control 19’ in Figure 4) is coupled with a control (19’), which is prepared to detect a change in position (s). 
Tautz fails to explicitly disclose wherein the first valve is closed to determine leakage detection within the cylinder and wherein the change of position results from the pressure differential due to leakage between the first section of the hydraulic cylinder and the second section of the hydraulic cylinder because the first valve is closed because Tautz fails to consider the leakage implications.
However, in the same field of endeavor Bredau discloses a fluid cylinder circuit wherein Breadau closes the valve (13) and uses the information from pressure sensors (23 and 24) and position sent to its controller to determine if a leakage is occurring within the piston cylinder circuit and even between the first and second chambers of the cylinder across the piston seal. See, Paragraph [0007]. 
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to modify the controller of Tautz such that it include a logic system which has the ability to close the cylinder displacement valve and continue to monitor the pressure of the piston cylinders and the respective position of the piston because such a modification would provide the additional benefit of using the pre-existing sensors on the hydraulic circuit to notify the system that there is a leak in the hydraulic cylinder circuit. 
Tautz as modified fails to disclose Applicant’s newly added limitation of wherein a rod of the movable piston is coupled with or acts upon a root end of a blade of a wind turbine to turn the blade to specific pitch angles such that a surface of the blade is aligned in an optimum manner with incoming wind for detecting the oil leakage.
However, in a similar field of endeavor, Sloth discloses a hydraulic pitch control system (controller) with fault detection which is utilized to adjust the pitch to specitif pitch angles such that the surface of the blade is optimized for the incoming wind. See, Figure 4 and 6. Also discussed in the Pitch system model (Section 2.3) with mathematical calculations featuring second-order system models.
Therefore it would have been obvious to a person having ordinary skill in the art at the time of effective filing to further modify Tautz with the teachings of Sloth, such that the cylinder arrangement is placed in a pitch control system and responsible for altering the pitch angle to meet the desired incoming wind because such a matter is of engineering expedience. In other words, as discussed in Sloth it is well established that hydraulic actuator circuits are utilized in wind turbines to adjust the pitch of the turbine to optimize energy generation and as such it would be obvious to place the actuator  control system of Tautz into the wind turbine environment  for purposes adjusting the pitch of the turbine for optimizing energy generation.  In addition, placing Tautz in the turbine environment would provide the additional benefit of alerting the operator of a fault detection due to the additional factor of leakage. 
In Reference to Claim 2: 
Tautz discloses wherein the remote controlled first valve (7) is connected with the control (11) via first control signal (u), thus hydraulic oil is provided in and out of the first section in a remote controlled manner.
In Reference to Claim 5: 
Tautz as modified by Sloth further discloses wherein the pitch angle is chosen between 0 and 15, but optimally 10-15 as shown in the Figures of Sloth. Therefore, Tautz would detect leakage when the pitch is between said angles.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over  Tautz et al., U.S. Patent 8,301,276 (hereinafter “Tautz”) in view of Bredau, European Patent Publication EP 1812718 (hereinafter “Bredau”) in further view of Sloth et al., Robust and Fault-Tolerant Linear Parameter-varying Control of Wind Turbines (hereinafter “Sloth”) as applied to claim 1 above, and further in view of Ardema et al. , U.S. Patent 5,960,695 (hereinafter “Aardema”).
In Reference to Claim 3: 
Tautz as modified discloses all the limitations set forth in claim 1, but fails to explicitly disclose the use a remote controlled second valve in which the controller controls fluid input into the second section of the hydraulic cylinder, instead relying on a single 4 way 3 position directional control valve. 
However, in the same field of endeavor, Aardema, discloses a hydraulic piston circuit wherein the cylinder is controlled by a first and second remote controlled valve. 
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to further modify Tautz with the teachings of Aardema, specifically by replacing the 4-way 3 position directional control of Tautz with two on-off independent metering valves because it is a simple substitution of one known method of cylinder valve control (4 way 3 position) with another (2 metering valves) providing the same predictable results.

Claims 9 is  rejected under 35 U.S.C. 103 as being unpatentable over Tautz et al., U.S. Patent 8,301,276 (hereinafter “Tautz”) in view of Bredau, European Patent Publication EP 1812718 (hereinafter “Bredau”)  Tautz et al., U.S. Patent 8,301,276 (hereinafter “Tautz”) in view of Bredau, European Patent Publication EP 1812718 (hereinafter “Bredau”) in further view of Sloth et al., Robust and Fault-Tolerant Linear Parameter-varying Control of Wind Turbines (hereinafter “Sloth”)  as applied to claim 1 above, and in further view of Egedal, European Patent EP 2270342 (hereinafter “Egedal”)
In Reference to Claim 9 : 
Tautz as modified by Bredau discloses all the limitations set forth in claim 1 and 8 (See, Above), but fails to disclose wherein the sensor coupled with the piston is located remote from the hydraulic cylinder, as Tautz remains silent as to the location. 
However, in the same field of endeavor, Egedal discloses a hydraulic piston wherein the position sensor is located outside of the hydraulic cylinder and measures the pistons location based off the position of the piston rod.  See, Paragraph [0037].
It would have been obvious to a person having ordinary skill in the art to further modify Tautz, such that the position sensor (based off pressure) is located outside of the cylinder because such a modification is a simple substitution of one known location for a sensor to monitor the position for another providing the same predictable results because the piston rod and piston are connected to one another.

 
Allowable Subject Matter
Claim 8 and 10-15 are allowed. 
The prior art fails to disclose  the method of “ receiving an error report sequence from a wind turbine, the error report sequence including: (i) a pumping time becoming prolonged, (ii) a temperature of the hydraulic oil startting to increase, and (iii) an unwanted pitch tracking occurring during operation of the wind turbine; and initiating a detection of an oil leakage between a first section of a hydraulic cylinder and a second section of the hydraulic cylinder in response to the receiving the error report sequence” as recited in claim 8.
The prior art discloses all the limitations as discussed above, but fails to disclose the limitation “wherein detecting the oil leakage is initiated in response to the wind turbine reporting a sequence of errors including: (i) a pumping time becomes prolonged, (ii) a temperature of the hydraulic oil starts to increase, and….”  as recited in claim 11. The prior art does disclose detecting a fault due to (iii) an unwanted pitch tracking occurs during operation of the wind turbine, but not the entire sequence as required by the claim limitation.
Claims 10, 12-15 are allowable based off their dependence of independent claim 8 and 11.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art discloses all the limitations as discussed above, but fails to disclose the limitation “wherein detecting the oil leakage is initiated in response to the wind turbine reporting a sequence of errors including: (i) a pumping time becomes prolonged, (ii) a temperature of the hydraulic oil starts to increase…”. The prior art does disclose detecting a fault due to (iii) an unwanted pitch tracking occurs during operation of the wind turbine, but not the entire sequence as required by the claim limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535. The examiner can normally be reached M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S COLLINS/Examiner, Art Unit 3745

/THOMAS E LAZO/Primary Examiner, Art Unit 3745